     Case 2:18-cv-02710-JAM-KJN Document 133 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DONNELL BLEDSOE,                                  No. 2:18-cv-2710 JAM KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   SGT. MARTINEZ, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On August 13, 2021, defendant Martinez filed a motion for summary

19   judgment pursuant to Federal Rule of Civil Procedure 56. Plaintiff did not oppose the motion.

20          Local Rule 230(l) provides in part: “Failure of the responding party to file written

21   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

22   the granting of the motion . . . .” Id. On September 12, 2019, plaintiff was advised of the

23   requirements for filing an opposition to a motion and that failure to oppose such a motion may be

24   deemed a waiver of opposition to the motion. See Rand v. Rowland, 154 F.3d 952, 957 (9th Cir.

25   1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

26          Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

27   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

28   ////
                                                      1
     Case 2:18-cv-02710-JAM-KJN Document 133 Filed 09/13/21 Page 2 of 2


 1   the Court.” Id. In the order filed September 12, 2019, plaintiff was also advised that failure to

 2   comply with the Local Rules may result in a recommendation that the action be dismissed.

 3             Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 4                    Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                      to comply with these rules or a court order, a defendant may move
 5                    to dismiss the action or any claim against it. Unless the dismissal
                      order states otherwise, a dismissal under this subdivision (b) and
 6                    any dismissal not under this rule--except one for lack of
                      jurisdiction, improper venue, or failure to join a party under Rule
 7                    19--operates as an adjudication on the merits.
 8   Id.

 9             Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

10   of this order, plaintiff shall file an opposition, if any, to the motion for summary judgment.

11   Failure to file an opposition will be deemed as consent to have the: (a) action dismissed for lack

12   of prosecution; and (b) action dismissed based on plaintiff’s failure to comply with these rules

13   and a court order. Such failure shall result in a recommendation that this action be dismissed

14   pursuant to Federal Rule of Civil Procedure 41(b).

15   Dated: September 13, 2021

16

17

18   /bled2710.nop

19

20

21

22

23

24

25

26

27

28
                                                       2
